DETAILED ACTION
This Notice of Allowability is in response to application filed on 03/11/2020. Claims 1-5, 7-24 and 47 are pending of which claims 1, 24 and 47 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of U.S. Provisional Application No. 62/817,554, filed March 12, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020, 09/03/2020, 01/12/2021, 05/24/2021 and 11/19/2021 ae in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Scott L. Burkette (Reg. No. 73284) on 03/21/2022.
The application has been amended as follows:
(Currently Amended) A computer-implemented method for detecting spoofing of biometric identity recognition using the camera of a mobile device, the method comprising: 
recording, by [[a]]the camera, a user’s face image or set of images at a first distance;
processing the user’s face image or set of images at the first distance with algorithms to generate a first data representation of the user’s image or set of images;
processing the first data representation into a predictive model that estimates the data representations of the user’s face image or set of images at other distances or orientations between the user’s face and the camera, the predictive model generated by a machine learning algorithm, an image analysis algorithm, or a combination thereof, and trained using a plurality of user images and a plurality of spoofed user images;
changing the distance between the user’s face and the camera, wherein changing the distance comprises increasing the distance between the user’s face and the camera, decreasing the distance between the user’s face and the camera, changing the orientation of the camera in relation to 
recording, by the camera, the user’s face image or set of images at a second distance;
processing the user’s face image or set of images at the second distance with algorithms to generate a second data representation of the user’s second image or set of images; 
comparing the second data representation with the predictive model generated from the first data representation to determine if they match;
validating an identity recognition match if the second data representation matches the predictive model generated from the first data representation; and 
comparing additional data to determine if the user presenting the face image or set of images at the first distance is a match to the user presenting the face image or set of images at the second distance if the second data representation does not match the predictive model generated from the first data representation. 
(Original
(Original) The method of claim 1, the method further comprising capturing one or more additional data representations from the user’s face image or set of images from the first or second distance, and comparing the captured one or more additional data representations with the predictive model generated from the first data representation to determine if they match if, after comparing the second data representation with the predictive model generated from the first data representation, the second data representation does not match the predictive model generated from the first data representation.
(Original) The method of claim 3, the method further comprising validating an additional data representation identity recognition match if the one or more additional data representations match the predictive model generated from the first data representation.
(Original) The method of claim 3, the method further comprising rejecting an additional data representation identity recognition match if the one or more additional data representations does not match the predictive model generated from the first data representation.
(Cancelled)
(Currently Amended) The method of claim 1, wherein the additional data comprises a name, password, identity number, address, geo-location, device ID, unique data characteristic of the user’s software environment on the mobile device, other biometric data, predictive models of user data or biometric data, other data, or any combination thereof. 
(Original
processing the second data representation into a predictive model that estimates the data representations of the user’s face image or set of images at other distances or orientations between the user’s face and the camera; 
comparing the first data representation with the predictive model generated from the second data representation to determine if they match; and 
validating an identity recognition match if the first data representation matches the predictive model generated from the second data representation. 
(Currently Amended) The method of claim 8, method further comprising comparing 
(Currently Amended) The method of claim 8, method further comprising comparing 
(Currently Amended) The method of claim 9, wherein the configuration of matching architecture changes upon successive matching exercises, or changes upon certain successive matching exercise and not others
(Original) The method of claim 11, wherein changes to the configuration of matching architecture are based on changes being randomized between matching exercises, changes being based on non-randomized determinate data or protocols, or any combination thereof. 
(Original) The method of claim 9, wherein the configuration of matching architecture does not change.
(Original) The method of claim 1, wherein a guided user interface is used to capture the first and/or second data representations. 
(Original) The method of claim 14, wherein information captured from the guided user interface is used in matching exercises.
(Original) The method of claim 1, the method further comprising:
recording, from one or more sensors on the mobile device, motion and/or location data at the time the user’s face image or set of images is recorded by the camera at the first distance;
recording, from one or more sensors on the mobile device, motion and/or location data at the time the user’s face image or set of images is recorded by the camera at the second distance;
comparing the motion and/or location data recorded at the first distance and motion and/or location data from the second distance with the predictive model generated from the first data representation, and the second data representation; and
validating an identity recognition match if (I) the second data representation matches the predictive model generated from the first data representation predictive modeling; and (II) the motion and/or location data match the expected motion and/or location data attributing to the position of the mobile device to the user’s face. 
(Original) The method of claim 16, wherein the motion and/or location data is recorded continuously or at a plurality of intervals between the time of recording of the first data representation and the time of recording of the second data representation.
(Original) The method of claim 17, the method further comprising comparing (I) the motion and/or location data is recorded continuously or at a plurality of intervals between the time of recording of the first data representation and the time of recording of the second data representation with (II) the predictive model generated from the first data representation, and the second data representation.
(Original) The method of claim 18, the method further comprising validating an identity recognition match if (I) the second data representation matches the predictive model generated from the first data representation; and (II) the motion and/or location data recorded continuously or at a plurality of intervals match the expected motion and/or location data attributing to the position of the mobile device to the user’s face. 
(Original
recording, from one or more sensors on the mobile device, motion and/or location data at the time the user’s face image or set of images is recorded by the camera at the first distance;
recording, from one or more sensors on the mobile device, motion and/or location data at the time the user’s face image or set of images is recorded by the camera at the second distance;
comparing the motion and/or location data recorded at the first distance and motion and/or location data from the second distance with the predictive model generated from the second data representation, and the first data representation; and
validating an identity recognition match if (I) the first data representation matches the predictive model generated from the second data representation predictive modeling; and (II) the motion and/or location data match the expected motion and/or location data attributing to the position of the mobile device to the user’s face.
(Original) The method of claim 20, wherein the motion and/or location data is recorded continuously or at a plurality of intervals between the time of recording of the first data representation and the time of recording of the second data representation.
(Original) The method of claim 21, the method further comprising comparing the (I) the motion and/or location data is recorded continuously or at a plurality of intervals between the time of recording of the first data representation and the 
(Original) The method of claim 22, the method further comprising validating an identity recognition match if (I) the first data representation matches the predictive model generated from the second data representation; and (II) the motion and/or location data recorded continuously or at a plurality of intervals match the expected motion and/or location data attributing to the position of the mobile device to the user’s face. 
(Currently Amended) A computer-implemented system comprising a computing device comprising at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the computing device to create an application for detecting spoofing of biometric identity recognition using the camera of a mobile device, the application comprising:
a software module configured to record a user’s face image or set of images at a first distance;
a software module configured to process the user’s face image or set of images at the first distance with algorithms to generate a first data representation of the user’s image or set of images;
a software module configured to process the first data representation into a predictive model that estimates the data representations of the user’s face image or set of images at other distances or orientations between the user’s face and the camera, the predictive model generated by a machine learning algorithm, an image analysis algorithm, or a combination thereof, and trained using a plurality of user images and a plurality of spoofed user images;
a software module configured to change the distance between the user’s face and the camera, wherein changing the distance comprises increasing the distance between the user’s face and the camera, decreasing the distance between the user’s face and the camera, changing the orientation of the camera in relation to the user’s face, changing the orientation of the user’s face in relation to the camera, or any combination thereof; 
a software module configured to record the user’s face image or set of images at a second distance;
a software module configured to process the user’s face image or set of images at the second distance with algorithms to generate a second data representation of the user’s second image or set of images; 
a software module configured to compare the second data representation with the predictive model generated from the first data representation to determine if they match;
a software module configured to validate an identity recognition match if the second data representation matches the predictive model generated from the first data representation; and
a software module configured to compare additional data to determine if the user presenting the face image or set of images at the first distance is 
25.-46.	(Canceled) 
(Currently Amended) A non-transitory computer-readable storage media encoded with a computer program including instructions executable by one or more processors to create an application for detecting spoofing of biometric identity recognition using the camera of a mobile device, the application comprising:
a software module configured to record a user’s face image or set of images at a first distance;
a software module configured to process the user’s face image or set of images at the first distance with algorithms to generate a first data representation of the user’s image or set of images;
a software module configured to process the first data representation into a predictive model that estimates the data representations of the user’s face image or set of images at other distances or orientations between the user’s face and the camera, the predictive model generated by a machine learning algorithm, an image analysis algorithm, or a combination thereof, and trained using a plurality of user images and a plurality of spoofed user images;
a software module configured to change the distance between the user’s face and the camera, wherein changing the distance comprises increasing 
a software module configured to record the user’s face image or set of images at a second distance;
a software module configured to process the user’s face image or set of images at the second distance with algorithms to generate a second data representation of the user’s second image or set of images; 
a software module configured to compare the second data representation with the predictive model generated from the first data representation to determine if they match;
a software module configured to validate an identity recognition match if the second data representation matches the predictive model generated from the first data representation; and 
a software module configured to compare additional data to determine if the user presenting the face image or set of images at the first distance is a match to the user presenting the face image or set of images at the second distance if the second data representation does not match the predictive model generated from the first data representation.
48.-68.	(Canceled)

Allowable Subject Matter
Claims 1-5, 7-24 and 47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest references of record are Tussy (US 20180181737), Hamid et al. (US 20210334570) and Wang et al. (US 20190102608).
Tussy teaches systems and methods for enrolling and authenticating a user in an authentication system via a user's camera of camera equipped mobile device include capturing and storing enrollment biometric information from at least one first image of the user taken via the camera of the mobile device, capturing authentication biometric information from at least one second image of the user, capturing, during imaging of the at least one second image, path parameters via at least one movement detecting sensor indicating an authentication movement of the mobile device, comparing the authentication biometric information to the stored enrollment biometric information, and comparing the authentication movement of the mobile device to an expected movement of the mobile device to determine whether the authentication movement sufficiently corresponds to the expected movement.
Hamid et al. teaches a variety of “liveness” detection methodologies which can block either low complexity spoofs or more advanced spoofs. Such techniques may provide for monitoring of responses to challenges discretely or in combination with additional aspects such as the timing of user's responses, depth detection within acquired images, comparison of other images from other cameras with database data etc.

Tussy, Hamid et al. and Wang et al., either taken by itself or in any combination, fail to disclose or suggest limitation “processing the first data representation into a predictive model that estimates the data representations of the user’s face image or set of images at other distances or orientations between the user’s face and the camera, the predictive model generated by a machine learning algorithm, an image analysis algorithm, or a combination thereof, and trained using a plurality of user images and a plurality of spoofed user images [ ] processing the user’s face image or set of images at the second distance with algorithms to generate a second data representation of the user’s second image or set of images; comparing the second data representation with the predictive model generated from the first data representation to determine if they match; validating an identity recognition match if the second data representation matches the predictive model generated from the first data representation” in combination with other limitations as recited by independent claim 1. 

None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837. The examiner can normally be reached Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KHANG DO/Primary Examiner, Art Unit 2492